Citation Nr: 0628584	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 until 
August 1969.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a May 
2004 rating decision of the VA Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for PTSD and established a 30 percent rating effective from 
October 31, 2003.  The veteran expressed dissatisfaction with 
the initial rating assigned and has perfected an appeal to 
the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating, the Board has characterized the rating 
issue on appeal as set forth on the title page above.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
some anxiety and depression, sleep disturbance, a tendency 
toward social isolation, nightmares, exaggerated startle 
response, intrusive thoughts, flashbacks, detachment, 
irritability and occasional panic attacks that have resulted 
in no more occupational and social impairment than occurs 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case and the 
supplemental statement of the case, the appellant and his 
representative have been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  This discussion also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
February 2005, the RO informed the appellant of what the 
evidence had to show for the claim currently under 
consideration, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  Such information in conjunction with 
the statement of the case and the supplemental statement of 
the case has fully apprised the appellant and his 
representative of the evidence needed to substantiate the 
claim.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notifications suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of two VA 
examinations over the course of the appeal.  The report of a 
private psychiatric evaluation was submitted and associated 
with the record.  There has been no indication from the 
appellant that there is outstanding evidence that has not 
been considered.  Moreover, in a statement dated in August 
2005, the appellant stated that he had no additional 
information to submit.  The Board thus finds that VA does not 
have a duty to assist that is unmet and that further 
assistance with respect to the claim is not required.  See 
38 U.S.C.A. § 5103A (a) (2).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's service-connected PTSD is evaluated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005) under a general rating formula for mental disorders.  
Under that rating criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R.§ 4.130, Diagnostic Code 9411 
(2005).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Submitted in support of the claim was an October 2003 
psychiatric evaluation from J. C. Lindgren, M.D., who 
diagnosed PTSD, chronic, severe.  The veteran's symptoms were 
reported to include daily intrusive thoughts, distressing 
dreams, flashbacks, distress at exposure to triggers that 
reminded him of past trauma, avoidance of conversations about 
past service, detachment, estrangement from others, sleep 
disturbance, irritability, concentration and memory problems, 
hypervigilance, and exaggerated startle response.  The 
veteran stated that he avoided news coverage of the Iraqi war 
to prevent exacerbation of symptoms.  He said that his sleep 
was erratic and that he slept as little as three to four 
hours per night.  It was noted that he preferred to spend 
quiet time at home, did not like to socialize and was 
bothered by crowds.  He reported an intermittently depressed 
mood and occasional panic attacks.  

On mental status examination, the veteran was observed to be 
pleasant and cooperative.  Dress was normal.  Speech was 
normal.  Affect was slightly restricted and thought processes 
were linear.  No hallucinations, delusions, suicidal or 
homicidal ideations were reported.  Cognition was grossly 
intact.  Judgment and insight were fair.  The veteran 
indicated that he had been married for 31 years and worked 
for Bell South.  The examiner commented that because of 
service-related PTSD, the appellant was severely compromised 
in his ability to sustain social and work relationships.  He 
was determined  to be permanently disabled and unemployable.  
A Global Assessment of Functioning (GAF) score of 35 was 
provided.

The appellant was afforded a VA compensation examination in 
April 2004.  It was noted that the claims folder was 
reviewed.  He complained of depressed mood and erratic sleep.  
He said that he had had no treatment prior to the last eight 
months, and had been prescribed Wellbutrin and Seroquel.  He 
had never had a psychiatric admission.  

The veteran related that he had been employed almost 30 years 
with a telephone company and worked 40 hours a week.  He said 
that he worked alone and was only around people during the 
morning meetings.  He indicated that he had been involved in 
some occasional altercations but nothing severe.  It was 
reported that he overall denied any significant problems in 
his work environment due to PTSD.  It was noted that the 
appellant had been married for 32 years, and that he 
indicated that there was some problem in his marital 
relationship in his ability to relate to his wife.  He denied 
any legal charges.  

The veteran stated that he had flashbacks when he was awake 
and nightmares when he slept once a week or every other week.  
He said that he slept only four to five hours a night.  He 
denied panic attacks, suicidal ideation, and psychotic 
symptoms.  The appellant admitted to having thoughts of 
harming others, especially when he was in a depressed mood, 
but said he had never acted on it.  He related that he had 
decreased his level of activities, hobbies and social 
interests, felt detached and estranged from others, and had 
noticed that his feelings were "numb."  He reported other 
symptoms that included irritability, anger and a heightened 
startle response.  The veteran stated that he preferred to be 
by himself and enjoyed landscaping and anything that let him 
keep to himself.  He said that he was involved at church and 
coped well there.  Following evaluation of mental status, a 
diagnosis of PTSD was rendered.  A GAF score of 61 was 
provided.  

The veteran was most recently afforded a VA examination for 
PTSD purposes in June 2005.  He related that he relived the 
experiences he had in the military more frequently and had 
problems with falling sleep and interrupted sleep.  He 
continued to report nightmares once a week with some 
flashbacks and intrusive thoughts.  He said that he was 
anxious and easily startled.  It was reported that he could 
tolerate crowds, that his temper was good, but that he did 
not talk much about his experience in Vietnam or watch things 
on television related to Vietnam.  He reported no problem 
with drugs or alcohol.  

It was reported that the veteran continued to be employed in 
his job of 30 years and was close to his family.  He related 
that he performed chores outside his house, and had friends, 
and recreational and leisure pursuits.  On mental status 
examination, the appellant was observed to be casually and 
neatly dressed, alert and cooperative.  He was noted to be 
very polite, easygoing, and soft spoken.  There were no loose 
associations or flight of ideas.  No bizarre motor movements 
or tics were observed.  Mood was calm and polite and affect 
was appropriate.  He stated that he had nightmares, 
flashbacks and intrusive thoughts, but no homicidal or 
suicidal ideation or intent.  Thought processes and 
communication were not impaired.  No delusions, 
hallucinations, ideas of reference or suspiciousness were 
appreciated.  The veteran was oriented times three and memory 
for both remote and recent events appeared to be good.  
Insight, judgment and intellectual capacity appeared to be 
adequate.  A diagnosis of PTSD was rendered with a GAF score 
of 58.  

Per the RO's request, the examiner addressed the GAF score of 
35 provided by the veteran's private physician, Dr. Lindgren, 
with the currently assigned score and noted that the veteran 
worked full time, had friends, constructive leisure 
activities, attended church and got along well with his 
family.  It was reported that he had been working at the same 
job for 30 years and that this was inconsistent with the 
statement by the private physician that the appellant was 
unemployable.  The examiner concluded by stating that "[t]he 
record speaks for itself."

The veteran is currently in receipt of a 30 percent 
disability rating for PTSD.  He asserts that the symptoms 
associated with service-connected psychiatric disability are 
more severely disabling than reflected by the currently 
assigned disability evaluation and therefore warrant a higher 
rating.

Review of the evidence pertinent to the veteran's claim 
reveals that service-connected PTSD has been manifested by 
symptoms that include reported anxiety and depression, sleep 
disturbance, a tendency toward social isolation, increased 
nightmares, exaggerated startle response, intrusive thoughts, 
flashbacks of service and past trauma, detachment, and 
irritability.  He stated that he avoids talking about his war 
experiences and does not like to engage in conversations or 
situations that remind him of service.  The record reflects 
that he has begun to seek treatment for his symptoms and has 
been prescribed psychotropic medication.  The veteran's 
private physician, Dr. Lindgren has characterized the 
disability as chronic and severe, deeming him disabled and 
unemployable.  

The Board observes, however, that while a tendency toward 
social isolation has been noted, the appellant appears to 
have a variety of social contacts and interactions, including 
friends and at his church.  It is shown that he has been 
married to the same wife for over 30 years and maintains 
close relations with immediate family members.  No untoward 
behavior or strife with his coworkers has been indicated.  
Thus, his relationships are not demonstrated to be 
significantly impaired.  On examination, the veteran related 
that he engaged in recreational and leisure activities, and 
performed outside chores and landscaping.  The record 
indicates that he generally appears to display a positive 
attitude, has good coping skills overall, and benefits from 
medication that has been prescribed to control his symptoms.

The record reflects that cognitive functioning on the whole 
is intact.  On VA examination, he was shown to be well 
oriented with good judgment and insight.  The record reflects 
that he has been described as well groomed and adequately 
dressed, and having a stable mood with appropriate affect.  
No disturbed thought or communication processes have been 
reported.  The veteran has denied any true homicidal 
ideation, and auditory and visual hallucinations.  No impulse 
control problems have ever been recorded.  There is no 
evidence of any suicidal intent or plan, or a thought 
disorder, paranoia, or delusions.  A normal range of 
psychomotor behavior has been indicated.  The record reflects 
that the veteran's concentration and memory have been shown 
to be adequate.

The Board notes that while Dr. Lindgren provided a GAF score 
of 35 in October 2003, which indicates major impairment in 
areas such as work, family relations, judgment, thinking or 
mood, the Board finds that the recent VA determinations of 
between 58 to 61 are much more representative of the 
veteran's overall functioning.  The clinical evidence as 
discussed above comports with no more than moderate symptoms 
and is consistent with the level of impairment contemplated 
by the currently assigned 30 percent evaluation.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed., 1994) (DSM-IV)).  As indicated on the most recent VA 
examination in June 2005, the GAF of 35 assigned by Dr. 
Lindgren and the determination of unemployability is belied 
by the veteran's over 30 years of continuing full-time 
employment and meaningful relationships and pursuits.  

The Board observes that despite the fact the veteran displays 
some symptoms of PTSD that are significant, including 
nightmares, anxiety, depression, and sleep difficulties, 
which result in some disturbance of mood, and reported 
difficulty in effective social relationships, there is little 
clinical evidence in this instance for which a 50 percent 
evaluation is warranted.  The evidence does not indicate that 
symptomatology consistent with flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, impairment of short and long-term memory, difficulty 
in understanding complex commands, impaired judgment, and 
impaired abstract thinking has been demonstrated during the 
period since service connection was awarded.  It appears that 
while the veteran has on occasion experienced some of these 
problems, including panic attacks, his symptoms overall are 
more akin to those characteristic of the 30 percent rating.

For the foregoing reasons, the Board finds that the 
psychiatric symptoms exhibited by the veteran represent 
occupational and social impairment with no more than an 
occasional decrease in efficiency.  This level of impairment 
is consistent with the criteria for the current 30 percent 
evaluation for the disability.  The Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating, and that this has been so since October 31, 
2003.  See Fenderson, supra.

Additionally, there is no showing that the symptomatology 
associated with this disability reflects such an exceptional 
or unusual disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


